         Case 3:19-cv-00152-REP Document 18 Filed 07/27/21 Page 1 of 22




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF IDAHO


ERIKA B.,                                               Case No. 3:19-CV-00152-REP

       Plaintiff,                                       MEMORANDUM DECISION AND
                                                        ORDER
       vs.
                                                        (Dkts. 2, 6 & 13)
KILOLO KIJAKAZI, Acting Commissioner of
Social Security1,

       Defendant.


       Pending is Petitioner Erika B.’s Petition for Review (Dkt. 2) and an accompanying Brief

in Support of Petition to Review (Dkt. 13) appealing the Social Security Administration’s final

decision finding her not disabled and denying her claim for disability insurance benefits. See

Pet. for Rev. (Dkt. 2). This action is brought pursuant to 42 U.S.C. § 405(g). Having carefully

considered the record and otherwise being fully advised, the Court enters the following

Memorandum Decision and Order.

                            ADMINISTRATIVE PROCEEDINGS

       Petitioner is a middle-aged woman with a history of obesity, depression, fibromyalgia,

and heart problems. On May 3, 2016, after receiving a mitral valve replacement, Petitioner filed

an application for social security disability income (“SSDI”) alleging a disability onset date of

January 29, 2016. Pt.’s Br. at 2 (Dkt. 13). The claim was denied initially and on reconsideration




1
  Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi will be substituted,
therefore, as the respondent in this suit. Fed. R. Civ. P. 25(d); see also 42 U.S.C. § 405(g).

MEMORANDUM DECISION AND ORDER - 1
           Case 3:19-cv-00152-REP Document 18 Filed 07/27/21 Page 2 of 22




and Petitioner requested a hearing in front of an Administrative Law Judge (“ALJ”). AR2 83.

On February 14, 2018, the claim went to a hearing before Administrative Law Judge (“ALJ”)

Jesse Shumway. Id. At the hearing, the ALJ received testimony from Petitioner and from a

medical expert named Lynne Jahnke, M.D. Id. On March 27, 2018, the ALJ issued a decision

that was unfavorable to Petitioner. AR 80-96.

          Petitioner appealed this decision to the Appeals Council. As part of this appeal,

Petitioner submitted numerous additional medical records to the Appeals Council, including

hospital records for treatment that Petitioner received after the ALJ’s decision was issued. AR 2.

The Appeals Council declined to exhibit this evidence. Id. The Council subsequently denied

Petitioner’s request for review, making the ALJ’s decision the final decision of the

Commissioner of Social Security. AR 1-4.

          Having exhausted her administrative remedies, Petitioner filed this case. Petitioner raises

three points of error. First, Petitioner argues that the ALJ did not provide legitimate reasons for

giving less than controlling weight to the opinions of Dr. Emily Todd, Petitioner’s treating

physician. Pt.’s Br. at 8-9 (Dkt. 13). Second, Petitioner maintains that the ALJ failed to provide

sufficient justification for discrediting Petitioner’s symptom testimony. Id. at 14. Finally,

Petitioner contends that the ALJ erred in rejecting the lay witness statements. Id. at 15.

                                     STANDARD OF REVIEW

          To be upheld, the Commissioner’s decision must be supported by substantial evidence

and based on proper legal standards. 42 U.S.C. § 405(g); Trevizo v. Berryhill, 871 F.3d 664 (9th

Cir. 2017). Findings as to any question of fact, if supported by substantial evidence, are

conclusive. 42 U.S.C. § 405(g). In other words, if there is substantial evidence to support the



2
    Citations to “AR __” refer to the cited page of the Administrative Record (Dkt. 12).

MEMORANDUM DECISION AND ORDER - 2
         Case 3:19-cv-00152-REP Document 18 Filed 07/27/21 Page 3 of 22




ALJ’s factual decisions, they must be upheld, even when there is conflicting evidence. See

Treichler v. Comm’r of Social Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014).

       “Substantial evidence” is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); Ludwig v.

Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012). The standard requires more than a scintilla but less

than a preponderance. Trevizo, 871 F.3d at 674. It “does not mean a large or considerable

amount of evidence.” Pierce v. Underwood, 487 U.S. 552, 565 (1988).

       With respect to questions of fact, the Court is to review the record as a whole to decide

whether it contains evidence that would allow a person of a reasonable mind to accept the

conclusions of the ALJ. Richardson, 402 U.S. at 401; see also Ludwig, 681 F.3d at 1051. The

ALJ is responsible for determining credibility, resolving conflicts in medical testimony, and

resolving ambiguities. Treichler, 775 F.3d at 1098. Where the evidence is susceptible to more

than one rational interpretation, the reviewing court must uphold the ALJ’s findings if they are

supported by inferences reasonably drawn from the record. Ludwig, 681 F.3d at 1051. In such

cases, the reviewing court may not substitute its judgment or interpretation of the record for that

of the ALJ. Batson v. Comm’r of Social Sec., 359 F.3d 1190, 1196 (9th Cir. 2004).

       The decision must be based on proper legal standards and will be reversed for legal error.

Zavalin v. Colvin, 778 F.3d 842, 845 (9th Cir. 2015); Treichler, 775 F.3d at 1098. Considerable

weight is given to the ALJ’s construction of the Social Security Act. See Vernoff v. Astrue, 568

F.3d 1102, 1105 (9th Cir. 2009). However, this Court “will not rubber-stamp an administrative

decision that is inconsistent with the statutory mandate or that frustrates the congressional

purpose underlying the statute.” Smith v. Heckler, 820 F.2d 1093, 1094 (9th Cir. 1987).




MEMORANDUM DECISION AND ORDER - 3
         Case 3:19-cv-00152-REP Document 18 Filed 07/27/21 Page 4 of 22




                                  THE SEQUENTIAL PROCESS

       In evaluating the evidence presented at an administrative hearing, the ALJ must follow a

sequential process in determining whether a person is disabled in general (20 C.F.R. §§

404.1520, 416.920) – or continues to be disabled (20 C.F.R. §§ 404.1594, 416.994) – within the

meaning of the Social Security Act.

       The first step requires the ALJ to determine whether the claimant is engaged in

substantial gainful activity (“SGA”). 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). SGA is

work activity that is both substantial and gainful. 20 C.F.R. §§ 404.1572, 416.972. “Substantial

work activity” is work activity that involves doing significant physical or mental activities. 20

C.F.R. §§ 404.1572(a), 416.972(a). “Gainful work activity” is work that is usually done for pay

or profit, whether or not a profit is realized. 20 C.F.R. §§ 404.1572(b), 416.972(b). If the

claimant is engaged in SGA, disability benefits are denied regardless of his or her medical

condition, age, education, and work experience. 20 C.F.R. §§ 404.1520(b), 416.920(b). If the

claimant is not engaged in SGA, the analysis proceeds to the second step. Here, the ALJ found

that Petitioner did not engage in substantial gainful activity since January 29, 2016, the alleged

onset of her disability. AR 86.

       The second step requires the ALJ to determine whether the claimant has a medically

determinable impairment, or combination of impairments, that is severe and meets the duration

requirement. 20 C.F.R. § 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An impairment or combination

of impairments is “severe” within the meaning of the Social Security Act if it significantly limits

an individual’s physical or mental ability to perform basic work activities. 20 C.F.R.

§§ 404.1520(c), 416.920(c). An impairment or combination of impairments is “not severe” if it

does not significantly limit the claimant’s physical or mental ability to do basic work activities.



MEMORANDUM DECISION AND ORDER - 4
         Case 3:19-cv-00152-REP Document 18 Filed 07/27/21 Page 5 of 22




20 C.F.R. §§ 404.1522, 416.922. If the claimant does not have a severe medically determinable

impairment or combination of impairments, disability benefits are denied. 20 C.F.R.

§§ 404.1520(c), 416.920(c). Here, the ALJ found that Petitioner had the following severe

impairments: obesity, fibromyalgia, and depression. AR 86. The ALJ also discussed

Petitioner’s history of other conditions, including mitral valve replacement surgery, sleep apnea,

hypertension, and peripheral edema. Id. The ALJ found that these conditions did not have

“more than a minimal effect on the claimant’s ability to perform basic work activities.” Id.

Notably, the ALJ did not address Petitioner’s history of post-surgery diastolic heart dysfunction

and her corresponding diagnosis of congestive heart failure with preserved ejection fraction. Id.

Relying on the testimony of Dr. Jahnke, the ALJ found that Petitioner’s “heart function has been

quite good.” Id.

       The third step requires the ALJ to determine the medical severity of any impairments;

that is, whether the claimant’s impairments meet or equal a listed impairment under 20 C.F.R.

Part 404, Subpart P, Appendix 1. 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the

answer is yes, the claimant is considered disabled under the Social Security Act and benefits are

awarded. 20 C.F.R. §§ 404.1520(d), 416.920(d). If the claimant’s impairments neither meet nor

equal a listed impairment, the claim cannot be resolved at step three and the evaluation proceeds

to step four. 20 C.F.R. §§ 404.1520(e), 416.920(e). Here, the ALJ found that Petitioner did not

have an impairment or combination of impairments that met or medically equaled the severity of

one of the listed impairments. AR 86.

       In the fourth step of the evaluation process, the ALJ decides whether the claimant’s

residual functional capacity (“RFC”) is sufficient for the claimant to perform past relevant work.

20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). An individual’s RFC is her ability to do



MEMORANDUM DECISION AND ORDER - 5
         Case 3:19-cv-00152-REP Document 18 Filed 07/27/21 Page 6 of 22




physical and mental work activities on a sustained basis despite limitations from her

impairments. 20 C.F.R. §§ 404.1545, 416.945. An individual’s past relevant work is work she

performed within the last 15 years or 15 years prior to the date that disability must be

established, if the work was substantial gainful activity and lasted long enough for the claimant

to learn to do the job. 20 C.F.R. §§ 404.1560(b), 404.1565, 416.960(b), 416.965. Here, the ALJ

found that Petitioner would be capable of performing sedentary work, with certain additional

limitations, including that she could not kneel, crawl, or climb ladders, ropes or scaffolds and

could not be exposed to hazards. The ALJ also concluded that Petitioner would be limited to

simple, routine tasks, in a predictable work environment with no more than occasional, simple

changes. AR 89.

       In the fifth and final step, if it has been established that a claimant can no longer perform

past relevant work because of his impairments, the burden shifts to the Commissioner to show

that the claimant retains the ability to do alternate work and to demonstrate that such alternate

work exists in significant numbers in the national economy. 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v), 404.1520(f), 416.920(f); see also Garrison v. Colvin, 759 F.3d 995, 1011 (9th

Cir. 2014). If the claimant can do such other work, he is not disabled; if the claimant cannot do

other work and meets the duration requirement, he is disabled. Here, the ALJ found that as of

the date of the decision, Petitioner was not capable of performing her past relevant work, but that

she was currently capable of working full time as an escort vehicle driver, a final assembler, or a

printed circuit layout taper. AR 95. Based on these findings, the ALJ concluded that Petitioner

was not disabled. Id.




MEMORANDUM DECISION AND ORDER - 6
            Case 3:19-cv-00152-REP Document 18 Filed 07/27/21 Page 7 of 22




                                           DISCUSSION

       I.       The Medical Opinion Evidence

       Petitioner’s first challenge on appeal is to the ALJ’s treatment of the opinions of her

primary care physician, Dr. Emily Todd. Petitioner began seeing Dr. Todd in April of 2017 after

Petitioner’s previous provider, a physician assistant, moved offices. AR 1851-1852, 2055. Over

the course of the treatment relationship, Petitioner visited Dr. Todd on numerous occasions

complaining of pain, fatigue, shortness of breath, and edema (swelling caused by excess fluids).

AR 1871-1872, 1877-1878, 1882, 1884-1885, 2082-2083, 219-221, 222-223, 233-244.

       On January 15, 2018, Dr. Todd completed a questionnaire, at the request of Petitioner’s

attorney, regarding the nature of Petitioner’s medical conditions and the impact these conditions

have on Petitioner’s functioning. AR 2054-2056. In this questionnaire, Dr. Todd acknowledged

that Petitioner had one of her heart valves replaced in May of 2016. AR 2056. Dr. Todd

indicated that Petitioner had recovered from this surgery, that the valve was “stable and

working,” and that Petitioner did not suffer any impairment because of the valve replacement.

Id. Dr. Todd noted, however, that Petitioner suffers from another, ongoing heart condition:

congestive heart failure (“CHF”). Id. Dr. Todd opined that Petitioner’s CHF in combination

with her obesity moderately impairs Petitioner’s ability to work. Id. Dr. Todd also concluded

that Petitioner’s depression posed a moderate impairment. Id.

       As to the mechanism of the impairment, Dr. Todd explained that (i) Petitioner’s obesity

and CHF jointly cause Petitioner to experience shortness of breath and peripheral edema, (ii)

Petitioner’s obesity (but not her CHF) causes Petitioner joint pain, (iii) as a result of the joint

pain and swelling, Petitioner has issues with fine manipulation, and (iv) as a result of her

combined conditions, Petitioner has several postural, exertional, and environmental limitations,



MEMORANDUM DECISION AND ORDER - 7
         Case 3:19-cv-00152-REP Document 18 Filed 07/27/21 Page 8 of 22




including an inability to walk for more than four hours during a normal workday. AR 2056-

2061. Despite these limitations, Dr. Todd did not conclude that Petitioner was incapable of

performing any work. AR 2060. Dr. Todd reported that Petitioner retained the ability to

occasionally complete tasks requiring gross and fine manipulation, potentially up to 1/3 of the

workday. AR 2058. Dr. Todd also found that Petitioner could engage in light or sedentary work

for six hours a day. AR 2061. Finally, Dr. Todd specified that Petitioner’s issues with fine

manipulation “should get better/resolve if she loses weight, [and] takes water pills.” AR 2059.

       The ALJ declined to give controlling weight to these opinions. AR 93. The ALJ instead

credited the opinions of the reviewing medical expert, Dr. Jahnke. AR 92-93. Because this case

arose prior to March 27, 2017, the older rules guiding an ALJ’s evaluation of treating source

opinions apply to the Court’s review of the ALJ’s decision. 20 C.F.R. §§ 404.1527 and 416.927.

       These rules distinguish among medical opinions based on whether the physician

providing the opinion: (i) treated the claimant (a treating physician), (ii) examined but did not

treat the claimant (an examining physician), or (iii) neither examined nor treated the claimant (a

non-examining or reviewing physician). Garrison, 759 F.3d at 1012. In general, the opinions of

treating physicians are given more weight than the opinions of examining physicians, and the

opinions of examining physicians are afforded more weight than the opinions of reviewing

physicians. Ghanim v. Colvin, 763 F.3d 1154, 1160 (9th Cir. 2014). Where, as here, the

opinions of a treating physician conflict with the opinions of a reviewing physician, the ALJ may

not reject opinions of treating physician in favor of the reviewing physician unless the ALJ first

provides “specific [and] legitimate reasons” that are “based on substantial evidence in the

record.” Andrews v. Shalala, 53 F.3d 1035, 1041-42 (9th Cir. 1995). The opinions of the




MEMORANDUM DECISION AND ORDER - 8
         Case 3:19-cv-00152-REP Document 18 Filed 07/27/21 Page 9 of 22




reviewing physician do not constitute such substantial evidence standing alone. Lester v. Chater,

81 F.3d 821, 831 (9th Cir. 1995).

       Here, the ALJ provided four logically distinct reasons for giving less than full weight to

the opinions of Dr. Todd. First, the ALJ asserted that Dr. Todd’s opinion as a whole was “not

entirely consistent” with her own treatment notes. AR 93. Second, the ALJ concluded that Dr.

Todd’s opinions were also not consistent with the “longitudinal” medical record, which

“generally” showed examinations “within acceptable limits.” Id. Third, the ALJ questioned Dr.

Todd’s opinions about Petitioner’s manipulative limitations on the basis that “there are very few

complaints or physical findings related to the claimant’s hands in the record, and there are no

medically determinable impairments that would reasonably explain any difficulty with hand

functioning.” Id. Finally, the ALJ believed that Dr. Todd’s assessed impairments were

inconsistent with Petitioner’s activities of daily living. Id.

       The parties disagree about whether these alleged inconsistencies are supported by

substantial evidence. Having carefully reviewed the record, the Court agrees with Petitioner that

the evidence cited by the ALJ does not rationally undermine Dr. Todd’s measured opinions.

               A. Evidence of Petitioner’s post-decision decline is not part of the record on
                  review.

       Before conducting the substantial-evidence review, the Court must first determine what

body of evidence to include in its review. Petitioner argues that the Court should assess the

ALJ’s decision in light of additional medical evidence that was not available to the ALJ and that

was later submitted to, but not exhibited by the Appeals Council. Pt.’s Br. at 6-7 (Dkt. 13).

         The additional evidence consists of numerous hospital and medical records showing

further decline in Petitioner’s heart health after the February 14, 2018 hearing. Id. at 3, 6-7; see

also AR 2. Most notably, after the ALJ issued the decision finding Petitioner was not disabled,


MEMORANDUM DECISION AND ORDER - 9
        Case 3:19-cv-00152-REP Document 18 Filed 07/27/21 Page 10 of 22




Petitioner was twice admitted to the hospital to undergo diuresis. The first of these admissions

occurred between June 27, 2018 and June 30, 2018. AR 314. During this visit, Petitioner

presented at the hospital with “increasing shortness of breath,” swelling, and left-sided chest

pain. Id. Doctors at the hospital noted that Petitioner had a history of the following prior

conditions: diastolic heart failure, obstructive sleep apnea (“OSA”), and obesity. Id. Doctors

admitted Petitioner to the hospital for two nights and, during this period, removed approximately

7 liters of excess fluid from Petitioner’s body. Id. Doctors also ordered an echocardiogram,

which showed that Petitioner’s repaired mitral valve was functioning normally, but that her left

ventricle had Grade II diastolic dysfunction. AR 315, 350. Doctors diagnosed Petitioner with

heart failure with preserved ejection fraction (“HFpEF”). AR 314. Doctors discharged

Petitioner with instructions to take an increased dose of her oral diuretic for the time being. AR

315.

       Less than a month later, on July 15, 2018, Petitioner returned to the hospital with hypoxia

and was again admitted for “chronic congestive heart failure.” AR 275. During this admission,

doctors removed approximately 3 liters of excess fluid from Petitioner’s body. Id. Records from

this visit confirm that Petitioner suffers “super morbid obesity” and chronic congestive heart

failure with preserved ejection fraction (“HFpEF”). AR 274.

       Petitioner maintains that the Court may consider this obvious evidence of heart failure

because it was submitted to the Appeals Council. Pt.’s Br. at 7 (Dkt. 13) (citing Brewes v.

Comm’r of SSA, 682 F.3d 1157, 1162 (9th Cir. 2012)). The Court disagrees.3




3
 Oddly, Respondent makes no reference to the additional evidence in its briefing and takes no
position on whether the Court may consider it. See generally Res.’s Br. (Dkt. 14).

MEMORANDUM DECISION AND ORDER - 10
           Case 3:19-cv-00152-REP Document 18 Filed 07/27/21 Page 11 of 22




       In Brewes, the Ninth Circuit held that the administrative record on appeal “includes

evidence submitted to and considered by the Appeals Council.” Brewes, 682 F.3d at 1162

(emphasis added). Here, the Appeals Council expressly declined to consider or exhibit any of

the evidence submitted after the ALJ’s decision. AR 2. The evidence did not, therefore, become

part of the administrative record for the purposes of review. Warzecha v. Berryhill, 692 F.

App’x 859, 860 (9th Cir. 2017) (unpublished) (“The new evidence that Warzecha submitted to

the Appeals Council did not become part of the administrative record when the Appeals Council

returned the evidence without considering it.”); Bales v. Berryhill, 688 F. App’x. 495, 496 (9th

Cir. 2017) (unpublished) (where the Appeals Council found that the new medical records did not

“relate to the period on or before the date of the administrative law judge hearing decision,” and

did not, therefore consider these records, the records did not become part of the administrative

record).

       To the extent Petitioner disagrees with the reasons the Appeals Council provided for

refusing to exhibit the newly submitted evidence, the appropriate method for Petitioner to

challenge this decision was a request for a remand for the ALJ to consider the new evidence. See

Taylor v. Comm’r of SSA, 659 F.3d 1228, 1233 (9th Cir. 2011) (“Where the Appeals Council

was required to consider additional evidence, but failed to do so, remand to the ALJ is

appropriate so that the ALJ can reconsider its decision in light of the additional evidence.”); see

also 42 U.S.C. § 405(g) (permitting a court to remand a case “upon a showing that there is new

evidence which is material and that there is good cause for the failure to incorporate such

evidence into the record in a prior proceeding”). Petitioner, however, has not requested such

relief. Nor is it clear that such a challenge would be successful. As amended in 2017, Section

404.970(b) provides that the Appeals Council will only “consider” additional evidence submitted



MEMORANDUM DECISION AND ORDER - 11
        Case 3:19-cv-00152-REP Document 18 Filed 07/27/21 Page 12 of 22




after the ALJ’s decision if (i) such evidence is new, material, relates to the period on or before

the hearing decision, and provides a reasonable probability that the outcome of the hearing

decision would change and (ii) a claimant shows good cause for not timely submitting the

evidence before the hearing with the ALJ. 20 C.F.R. § 404.970(b); see also AR 2. While the

Court sees good reason to question the Appeals Council’s determination that hospital records

documenting the further deterioration of Petitioner’s longstanding heart impairments do not

relate to Petitioner’s condition during the relevant time period, Petitioner has made no attempt to

meet her burden of demonstrating good cause for the late submission of this evidence. In the

absence of such a showing, the Court lacks the authority to remand under 42 U.S.C. § 405(g) for

the consideration of new evidence. See Bales, 688 F. App’x. at 496. The Court will proceed,

therefore, to consider the ALJ’s decision based solely on the evidence presented to the ALJ.

               B. The ALJ’s conclusory assertion that Dr. Todd’s treatment notes are not
                  entirely consistent with Dr. Todd’s questionnaire was not a specific or
                  legitimate reason to reject Dr. Todd’s opinions.

       One of the first reasons the ALJ articulated for rejecting Dr. Todd’s opinions is an alleged

inconsistency between these opinions and Dr. Todd’s own treatment notes. AR 93. Respondent

is correct that inconsistencies within a treating physician’s file can be a specific and legitimate

reason for an ALJ to discredit the opinions of a treating physician. Ford v. Saul, 950 F.3d 1141,

1154 (9th Cir. 2020). Where such inconsistencies form the basis for rejecting a treating

physician’s opinions, however, it is incumbent on the ALJ to identify the alleged discrepancies

with sufficient specificity to permit meaningful judicial review. See Trevizo v. Berryhill, 871

F.3d 664, 676-677 (9th Cir. 2017) (rejecting the “ALJ’s conclusory determination that [a

doctor’s] opinion was contradicted by his treatment notes” as insufficiently detailed, where the

ALJ “pointed to nothing in [the doctor’s] treatment notes or elsewhere in the clinical record that



MEMORANDUM DECISION AND ORDER - 12
         Case 3:19-cv-00152-REP Document 18 Filed 07/27/21 Page 13 of 22




contradicted the treating physician’s opinion”); see also Bray v. Comm’r of SSA, 554 F.3d 1219,

1225 (9th Cir. 2009) (admonishing that courts must “review the ALJ’s decision based on the

reasoning and factual findings offered by the ALJ -- not post hoc rationalizations that attempt to

intuit what the adjudicator may have been thinking”).

         The ALJ’s opinion fails to satisfy this standard. Other than one example related to

Petitioner’s hands – which is addressed in detail below – the ALJ does not explain how or why

Dr. Todd’s treatment notes conflict with Dr. Todd’s completion of Petitioner’s questionnaire.

AR 93.

         This is troubling because the ALJ’s rejection of Dr. Todd’s opinions extends far beyond a

dispute over Petitioner’s hand functioning. Critically, the ALJ refused to believe that Petitioner

suffers from congestive heart failure or that this heart failure, in combination with Petitioner’s

obesity, causes her shortness of breath. See, e.g., ALJ Decision, AR 86, 92-93 (concluding that

Petitioner’s “heart functioning has been quite good” and giving “great weight” to Dr. Jahnke’s

opinion that “nothing in the record” can explain Petitioner’s “alleged shortness of breath

symptoms”). These determinations led the ALJ to reject Dr. Todd’s findings that, as of January

2018, Petitioner experienced various physical and exertional limitations, including an inability to

work for more than six hours a day.

         Dr. Todd’s treatment records do not justify this conclusion. Dr. Todd’s treatment records

include numerous indicia that Petitioner experiences edema and shortness of breath associated

with heart failure and obesity. For example, Dr. Todd regularly observed edema of Petitioner’s

extremities and prescribed Petitioner a diuretic to treat this swelling. See, e.g., AR 1871-1872

(ongoing leg swelling and tachycardia); AR 1877-1878 (observing that Petitioner has +1 pitting

edema in her lower extremities and directing that Petitioner continue taking a diuretic for water



MEMORANDUM DECISION AND ORDER - 13
        Case 3:19-cv-00152-REP Document 18 Filed 07/27/21 Page 14 of 22




retention and swelling); AR 1881-1882 (Petitioner had +1 pitting edema in her feet and pretibial

areas); AR 1884-1885 (same). Dr. Todd’s records also show that Petitioner consistently

complained of debilitating shortness of breath. See, e.g., AR 1871-1872 (reporting increased

fatigue and shortness of breath); AR 1877-1878 (noting that Petitioner “feels like she cannot take

care of herself” because of shortness of breath); AR 1881-1882 (calling Petitioner’s shortness of

breath “debilitating”); AR 1884-1885 (documenting Petitioner’s chronic shortness of breath). By

January 2018, when Dr. Todd completed the relevant questionnaire, these conditions had only

worsened. On January 12, 2018, Dr. Todd saw Petitioner for a follow-up visit related to the

“exacerbation” of Petitioner’s chronic heart failure and worsening shortness of breath. AR 2082.

Dr. Todd observed +1 pitting edema, with mild swelling in Petitioner’s hands and face, which

was an improvement from Petitioner’s last visit with another doctor in Dr. Todd’s practice group.

Id. Dr. Todd also diagnosed Petitioner with chronic congestive heart failure and continued

Petitioner on an increased dose of her diuretic, which had helped Petitioner lose 12 pounds of

water weight in two days. AR 2082-2083. The Court fails to see and the ALJ never explained

how these records undermined Dr. Todd’s opinions about Petitioner’s heart failure, obesity, and

their combined impact on her ability to work.

       In an attempt to fill in this gap, Respondent identifies several putative conflicts between

Dr. Todd’s treatment records and the challenged questionnaire. Res.’s Br. at 11-12 (Dkt. 14).

Post hoc explanations, such as these, cannot salvage an ALJ’s conclusory opinions. See Bray,

554 F.3d at 1225. Even if they could, the Court agrees with Petitioner that the evidence

Respondent identifies as conflicting with Dr. Todd’s opinions “is not responsive to” Dr. Todd’s

actual opinions. To begin, Respondent argues that Dr. Todd’s examinations finding Petitioner

has a normal gait contradict Dr. Todd’s opinion that Petitioner can only walk five minutes at a



MEMORANDUM DECISION AND ORDER - 14
        Case 3:19-cv-00152-REP Document 18 Filed 07/27/21 Page 15 of 22




time. Res.’s Br. at 11 (Dkt. 14). Respondent misstates Dr. Todd’s opinions. Dr. Todd found

that Petitioner could stand and walk (with normal breaks) for four out of eight hours in a

workday. AR 2056-2057. Dr. Todd also found that Petitioner would need to alternate sitting,

standing, or walking to relieve discomfort, and therefore “must” walk around for five minutes

once every two hours. AR 2056-2057. There is no rational conflict between these opinions and

a finding that Petitioner walks with a normal gait during a physical in her doctor’s office. Next,

Respondent maintains that Dr. Todd’s recommendation that Petitioner avoid exposure to fumes,

odors, dusts, and poor ventilation is inconsistent with physical examinations showing that

Petitioner’s lungs were clear to auscultation. Res.’s Br. at 11-12 (Dkt. 14). This argument

ignores the fact that Petitioner’s difficulty breathing is caused by obesity and heart failure, not by

a lung condition. Finally, Respondent’s argument about Petitioner’s lack of a documented

shoulder abnormality suffers from the same flaw as the argument about Petitioner’s lungs. Dr.

Todd found that Petitioner’s impairments were caused by shortness of breath, swelling, and joint

pain related to obesity, not structural issues with Petitioner’s shoulder.

       Substantial evidence does not support a finding of inconsistencies between Dr. Todd’s

examinations and her opinions about Petitioner’s heart failure and shortness of breath. The ALJ

erred in rejecting Dr. Todd’s opinions on these grounds.

               C. The longitudinal record supported, rather than contradicted, Dr. Todd’s
                  conclusion that Petitioner has heart failure and obesity with attendant
                  shortness of breath.

       The second, and closely related, reason the ALJ provided for rejecting Dr. Todd’s

opinions was an alleged conflict between these opinions and the “longitudinal” record. AR 93.

Once again, aside from one narrow example pertaining to Petitioner’s hand functioning – which




MEMORANDUM DECISION AND ORDER - 15
        Case 3:19-cv-00152-REP Document 18 Filed 07/27/21 Page 16 of 22




is addressed below – the ALJ did not provide any explanation of how Dr. Todd’s opinions

diverged from the treatment records of other providers.

       Setting aside the ALJ’s discussion of Petitioner’s hand mobility, the entirety of the ALJ’s

comparison of Dr. Todd’s opinions to the “longitudinal” record reads as follows:

    Dr. Todd’s opinion is not entirely consistent with the longitudinal medical record . . .
    [T]he record demonstrates that despite the claimant’s severe physical impairments, her
    examinations have nevertheless generally been within acceptable limits (e.g., 2F/59-60;
    7F/4-6; 8F/23-24, 44, 97; 10F/6-7, 46-47; 12F/3; 15F/10-11, 29; 18F/7; 19F/5-6, 25-26,
    31-32, 38-39; 20F/35; 21F; 28F/11, 14-15).

AR 93. The only other light the ALJ’s decision shines on what the ALJ meant by “acceptable

limits” or what specific examinations the ALJ believed to have undermined Dr. Todd’s opinions

is a four paragraph narrative summary of the cited medical records, which is included in different

section of the ALJ’s opinion. AR 90-91.

       Having carefully considered this summary as well as the relevant records, the Court

struggles to see how a reasonable person could conclude that the “longitudinal” records

contravene Dr. Todd’s opinions. According to both the medical records and Dr. Todd’s

questionnaire, Petitioner underwent surgery in the spring of 2016 to replace her mitral valve. AR

1561, 2056. After this surgery, Petitioner’s condition initially improved. AR 1557-1558 (May

31, 2016: fatigue improving post-surgery); AR 1537 (August 23, 2016: same). Petitioner’s

reports of fatigue and shortness of breath, however, never entirely dissipated. AR 1531

(September 9, 2016: assessing Petitioner with shortness of breath); AR 1772, (November 9,

2016: reporting fatigue); AR 1799, 1802 (February 2017: Petitioner still struggling to restore her

health post-surgery and continuing to take “rest” periods during the day); AR 1806 (March 2017:

Petitioner continuing to suffer from decreased mobility and stamina after completing cardiac

rehab); see also AR 1527, 1532, 1546. By the summer of 2017, Petitioner was showing



MEMORANDUM DECISION AND ORDER - 16
        Case 3:19-cv-00152-REP Document 18 Filed 07/27/21 Page 17 of 22




increased signs of cardiac problems, including shortness of breath, fatigue, and edema. See, e.g.,

AR 1871-1872 (fatigue); AR 1817, 1835, 1871-1872, 1881-1882, 1884-1885 (shortness of

breath); AR 1835, 1877-1878, 1881-1882, 1884-1885 (edema); AR 1796, 1871-1872

(tachycardia). Dr. Todd increased Petitioner’s daily dose of torsemide, a diuretic, to help control

the swelling in Petitioner’s legs. AR 1866.

       On August 18, 2017, Petitioner underwent an echocardiogram to assess her heart

functioning. AR 1825-1827. As Dr. Todd’s questionnaire correctly notes, this echocardiogram

showed that Petitioner’s prosthetic mitral valve was functioning normally. AR 1825. The test

indicated, however, that Petitioner’s “left ventricular diastolic function [was] consistent with

Grade I diastolic dysfunction.” Id.

       Based on this test and on Petitioner’s worsening symptoms, one of Petitioner’s treating

providers, Dr. Deborah Collins, subsequently diagnosed Petitioner with heart failure with

preserved ejection fraction (“HFpEF”). AR 2080. Dr. Todd agreed with this diagnosis. AR

2082-2083. Dr. Todd and other medical providers who saw Petitioner during this period

reported symptoms consistent with this diagnosis. See AR 1988, 2037, 2039, 2080-2082

(documenting shortness of breath and edema). In short, Petitioner’s deteriorating heart failure

was well-documented in the record when Dr. Todd filled out the January 2018 questionnaire.

       By this time, Petitioner’s obesity was also well-verified. As of January 2018, Petitioner

weighed over 300 pounds, with a BMI over 50. AR 2080-2083. The Social Security

Administration’s own rulings recognize that obesity of this level may “affect [a] person’s

physical and mental ability to sustain work activity,” especially where the person, like Petitioner,

suffers from sleep apnea. Social Security Ruling (“SSR”) 19-2p, 2019 WL 2374244, at *4 (May

20, 2019). The Administration further acknowledges that “[t]he combined effects of obesity



MEMORANDUM DECISION AND ORDER - 17
        Case 3:19-cv-00152-REP Document 18 Filed 07/27/21 Page 18 of 22




with another impairment,” such as Petitioner’s heart failure, “may be greater than the effects of

each of the impairments considered separately.” Id. Consistent with these rulings, Dr. Todd’s

questionnaire reasonably considers the combined impact of Petitioner’s obesity and heart failure

on her ability to function.

       The records emphasized by the ALJ and Respondent are, by and large, irrelevant to these

conditions or to Dr. Todd’s contested opinions about these conditions. For example, the ALJ

highlights, among other findings, that Petitioner has “intact cranial nerves,” normal ears, a

normal neck, intact cognition, a normal back, normal gait, the ability to hear, and good eye

contact. AR 90-91. None of these findings undercut Dr. Todd’s opinion that Petitioner suffered

from congestive heart failure and obesity with shortness of breath.

       In the entirety of its briefing, Respondent identifies only one record that pertains to any of

the conditions discussed in Dr. Todd’s questionnaire: a November 1, 2016 emergency room

record stating Petitioner did not have any joint pain, back pain, or muscle aches at the time of

treatment. Res.’s Br. at 12 (Dkt. 14) (citing AR 1624). This record relates to emergency

treatment Petitioner sought for abdominal pain in the fall of 2016, over fourteen months before

Dr. Todd assessed Petitioner’s physical functioning. AR 1623-1624. Critically, although the

ALJ discussed the November 1, 2016 record, the ALJ never mentioned the part of the record

noting an absence of joint pain. AR 90, 93. Nor did the ALJ issue any findings that Petitioner’s

lack of joint pain on one day in November 2016 conflicted with the opinions Dr. Todd issued

over fourteen months later, when Petitioner weighed significantly more. This record cannot,

therefore, form a basis for affirming the ALJ’s decision. See Bray, 554 F.3d at 1225 (a court

may not affirm an ALJ’s reasoning based on post hoc rationalizations). The ALJ’s two sentence




MEMORANDUM DECISION AND ORDER - 18
        Case 3:19-cv-00152-REP Document 18 Filed 07/27/21 Page 19 of 22




analysis of the longitudinal record did not identify specific and legitimate reasons, supported by

substantial evidence, for the ALJ’s sweeping rejection of Dr. Todd’s diagnoses and opinions.

               D. The medical record contains ample evidence that Petitioner suffers from
                  peripheral edema and obesity, both conditions that could cause manipulative
                  limitations.

       The only specific conflict the ALJ identified between the medical record and Dr. Todd’s

questionnaire involved Petitioner’s hand functioning. Dr. Todd opined that Petitioner had

“issues” with fine manipulation due to joint pain and swelling in her hands. AR 2059. The ALJ

discounted this opinion on the basis that “there are very few complaints or physical findings

related to the claimant’s hands in the record, and there are no medically determinable

impairments that would reasonably explain any difficulty with hand functioning.” AR 93.

       The ALJ’s reasoning does not hold water. While it is true that Petitioner’s hand

functioning is not the focus of her medical records, the ALJ’s assertion that Petitioner does not

suffer any “medically determinable” impairment that could cause manipulative difficulties is

demonstrably false. There is ample evidence in the record that Petitioner is morbidly obese, and

that Petitioner regularly experiences peripheral edema. AR 1835, 1877-1878, 1881-1882, 1884-

1885, 2080-2083. Dr. Todd specifically explained that these conditions result in the swelling of

Petitioner’s hands and fingers, thereby limiting Petitioner’s ability to manipulate items. AR

2056, 2059. The Social Security Administration’s own rulings acknowledge that obesity is a

medically determinable impairment that can “affect a person’s ability to manipulate objects.”

SSR 19-2p, 2019 WL 2374244, at *4. The ALJ erred in concluding that Petitioner did not have

any conditions that could “reasonably” explain the moderate, and potentially treatable,

limitations in Petitioner’s ability to manipulate objects that Dr. Todd assessed.




MEMORANDUM DECISION AND ORDER - 19
        Case 3:19-cv-00152-REP Document 18 Filed 07/27/21 Page 20 of 22




               E. Petitioner’s activities of daily living are not inconsistent with moderate
                  impairments and an ability to work six hours a day.

       The final justification the ALJ provided for rejecting Dr. Todd’s opinions was

Petitioner’s ability to perform many activities of daily living. AR 93. Specifically, the ALJ

believed Dr. Todd’s opinions were inconsistent with Petitioner’s ability to care for herself, drive

a car, shop in stores, attend doctor’s appointments, watch television, care for her cats, wash

laundry, pay bills, read, color, talk on the phone with friends, cook, take one camping trip with a

friend, and walk outside. AR 92. The Court agrees with Petitioner that this finding was not

supported by substantial evidence and was not a rational interpretation of the evidence.

       Not all activities of daily living are inconsistent with impairment. See Fair v. Bowen, 885

F.2d 597, 603 (9th Cir. 1989) (“many home activities are not easily transferable to what may be

the more grueling environment of the workplace”); see also Garrison v. Colvin, 759 F.3d 995,

1016 (9th Cir. 2014) (“impairments that would unquestionably preclude work and all the

pressures of a workplace environment will often be consistent with doing more than merely

resting in bed all day”).

       Here, Dr. Todd opined that Petitioner retained the capability to (i) occasionally lift 20

pounds, (ii) frequently lift 10 pounds, (iii) walk for four hours a day with normal breaks, and (iv)

occasionally reach overhead, manipulate objects, kneel, and climb stairs. AR 2056-2059.

Furthermore, Dr. Todd believed Petitioner could perform either light or sedentary work for six

hours a day. AR 2060-2061. Petitioner’s reported activities are not in tension with these

limitations. Caring for pets, cooking, doing laundry, and taking care of oneself are not activities

that typically require more than six hours of sustained effort per day. Furthermore, these

activities can be completed sporadically, punctuated with rest breaks as needed. See Bjornson v.

Astrue, 671 F.3d 640, 647 (7th Cir. 2012) (“The critical differences between activities of daily


MEMORANDUM DECISION AND ORDER - 20
        Case 3:19-cv-00152-REP Document 18 Filed 07/27/21 Page 21 of 22




living and activities in a full-time job are that a person has more flexibility in scheduling the

former than the latter, can get help from other persons . . . , and is not held to a minimum

standard of performance, as she would be by an employer.”).

       Indeed, Petitioner reported that she only does laundry and cleans her cat’s litterbox once

a week, only feeds her cats every three days, and only makes microwave meals and sandwiches

to eat. AR 727. Petitioner specifically noted that she does not do yardwork because she gets

“tired” and “it gets hard to breath.” AR 727-728. Finally, all of Petitioner’s regular hobbies are

sedentary: reading, watching television, coloring, and talking on the phone. AR 729. Nothing

about these activities suggests that Dr. Todd was wrong to conclude Petitioner could only engage

in sustained work for six hours a day. The ALJ erred in finding that Petitioner’s activities

justified rejecting the opinions of her treating physician.

       II.     The Remedy

       When an ALJ’s denial of benefits is not supported by the record, district courts possess

discretion under 42 U.S.C. § 405(g) to remand for further proceedings or for an award of

benefits. Treichler v. Comm’r of SSA, 775 F.3d 1090, 1099 (9th Cir. 2014). The proper course

turns on the utility of further proceedings. A remand for an award of benefits is appropriate

when no useful purpose would be served by further administrative proceedings and when the

record has been fully developed and the evidence is insufficient to support the Commissioner’s

decision. Id. at 1100. In most cases, however, remand for additional investigation or

explanation is preferred. Hill v. Astrue, 698 F.3d 1153, 1162 (9th Cir. 2012). Such remands

allow for the ALJ to resolve any outstanding issues in the first instance.

       In this case, it remains uncertain whether the ALJ would be required to award Petitioner

full benefits if the errors in the ALJ’s treatment of Dr. Todd’s opinions are corrected. Dr. Todd



MEMORANDUM DECISION AND ORDER - 21
        Case 3:19-cv-00152-REP Document 18 Filed 07/27/21 Page 22 of 22




opined that Petitioner could work 30 hours a week. AR 2061. This opinion reflected Petitioner’s

abilities as of January 2018, after her heart condition had declined. AR 2016; Pt.’s Br. at 3, 7

(Dkt. 13). Among other things, legitimate questions remain regarding Petitioner’s ability to

work earlier in the period of alleged disability. The Court will, therefore, reverse and remand for

further proceedings under the ordinary remand rule. On remand, the ALJ is directed to

reevaluate the medical record consistent with this disposition.4

                                             ORDER

       Based on the foregoing, Petitioner’s Petition for Review and the Brief in Support of

Petition to Review (Dkts. 2 & 13) are GRANTED, and the decision of the Commissioner is

REVERSED and REMANDED for further proceedings consistent with this decision.




                                                                                   July 27, 2021




4
  Because the ALJ has the discretion to enter new findings regarding Petitioner’s credibility and
the lay witness evidence on remand, the Court does not address Petitioner’s challenge to these
portions of the ALJ’s decision.


MEMORANDUM DECISION AND ORDER - 22
